Mr. Chief Justice Waite
delivered the opinion of the court.
The only question in this case is whether as a matter of fact, when Lammers, the plaintiff in error, purchased from the United States, lot 1, sec. 12, T. 33, R. 1, Dakota City land district, there was in front and outside of the meandered line of the lot any land that could be cultivated, or that bore trees of value, or grass sufficient for grazing purposes. There is no dispute between the parties as to the law. The District Court of Cedar County found there was such land and this finding has been affirmed by the Supreme Court of Nebraska on appeal. Under such circumstances we ought not to disturb the judgment of the state court unless the error is clear. No less stringent rule should be applied in cases of this kind than that which formerly governed in admiralty appeals, when two courts had found in the same way, on a question of fact.
After a careful examination of the evidence, we are satisfied with the result reached by the court below, and the judgment is, consequently, Affirmed.